Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 8, the present invention from the present application discloses a printing system in which “ the information processing apparatus is further configured to store designated printer identification information identifying a designated printer allowed to execute the printing processing of the printing job so as to be associated with the printing job, and transmit the designated printer identification information to the mobile terminal in addition to the job identification information and the address information, and wherein the mobile terminal is configured to obtain, from the execution printer, execution printer identification information identifying the execution printer, and when the execution printer identified by the execution printer identification information is not identical with the designated printer identified by the designated  printer identification information, notify the execution printer is not identical with the designated printer” which is allowable in combination with the other claimed limitations. 
As to claim 3, the present invention from the present application discloses a printing system in which “the information processing apparatus is configured to store designated printer identification information identifying a designated printer allowed to execute the printing processing of the printing job so as to be associated with the printing job and transmit the designated printer identification information to the mobile terminal in addition to the job identification information and the address information, and wherein the mobile terminal includes a display and is configured to display the designated printer allowed to print the printing job identified by the job identification information on the display based on the job identification information and the designated printer identification information transmitted from the information processing apparatus” which is allowable in combination with the other claimed limitations. 
As to claim 9, the present invention from the present application discloses a mobile terminal in which “transmit the job identification information and the address information to the selected execution printer, receive, from the information processing apparatus, designated printer identification information identifying a designated printer allowed to execute the printing processing of the printing job so as to be associated with the printing job, and display the designated printer allowed to print the printing job identified by the job identification information on a display of the mobile terminal based on the job identification information and the designated printer identification information transmittal from the information processing apparatus” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Lee (US P. No. 2011/0109934) and Ito (US P. No. 2012/0314250), which is recorded in the previous office action filed on 10/21/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Okumura et al. (US P. No. 2015/0002884) discloses the print intermediation server creates a job list including a first job ID for identifying the first job information associated with these pieces of information, and a URL indicating a location of print data described below. Then, the print intermediation server sends the job list to the printer.
Kitagata (US P. No. 2019/0265929) discloses the print server receives identification information identifying a document to be printed and identification information identifying the printer A from the web browser of the client terminal A along with a print request. The print server then transmits a response including a print command for giving a print instruction to the web browser of the client terminal A. The web browser of the client terminal A issues the print command to the printer A. The printer A receives the print command from the web browser of the client terminal A, and obtains an index file (to be described below) describing a Uniform Resource Locator ( URL) of the storage server. The URL is acquisition source information about print data. The printer an accesses the URL described in the index file, obtains the print data from the storage server, and prints the print data.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

Jan. 25, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672